As filed with the Securities and Exchange Commission on July 15, 2011 Registration No. 333-515 811-07513 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 125 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 126 / X / (Check appropriate box or boxes) PUTNAM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on [date] pursuant to paragraph (b) / X / 60 days after filing pursuant to paragraph (a)(1) / / on [date] pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP Prudential Tower 800 Boylston Street Boston, MA 02199-3600 This Post-Effective Amendment relates solely to the Registrant's Putnam Dynamic Risk Allocation Fund series. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. FUND SYMBOLS CLASS A CLASS B CLASS C CLASS M CLASS R CLASS Y Pending Pending Pending Pending Pending Pending Putnam Dynamic Risk Allocation Fund Prospectus / /11 Fund summary [ ] What are the fund's main investment strategies and related risks? [ ] Who oversees and manages the fund? [ ] How does the fund price its shares? [ ] How do I buy fund shares? [ ] How do I sell or exchange fund shares? [ ] Policy on excessive short-term trading [ ] Distribution plans and payments to dealers [ ] Fund distributions and taxes [ ] Appendix A-Supplemental performance information [ ] Investment Category: Asset Allocation These securities have not been approved or disapproved by the Securities and This prospectus explains what you Exchange Commission nor has the should know about this mutual fund Commission passed upon the accuracy or before you invest. Please read it adequacy of this prospectus. Any carefully. statement to the contrary is a crime. 1 Fund summary Goal Putnam Dynamic Risk Allocation Fund seeks total return. Total return is composed of capital appreciation and income. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page [ ] of the fund's prospectus and in How to buy shares beginning on page II-1 of the fund's statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum sales Maximum deferred charge (load) sales charge (load) imposed on (as a percentage of Share class purchases (as a original purchase percentage of price or redemption offering price) proceeds, whichever is lower) Class A 5.75% 1.00* Class B NONE 5.00%** Class C NONE 1.00% Class M 3.50% 0.65* Class R NONE NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) *** [To be provided by amendment] Total Distribution annual Total annual Share Management and service Other fund ; fund operating class fees (12b-1) fees expenses**** operating Expense expenses after expenses reimbursement reimbursement Class [ ]% 0.25% [ ]% [ ]% [ ]% [ ]% A Class [ ]% 1.00% [ ]% [ ]% [ ]% [ ]% B Class [ ]% 1.00% [
